DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.

Claim 1 has been amended.  Claims 45-47 are newly added.  Claims 17-26 remain withdrawn.  Claims 13-15 have been cancelled.  Claims 1-6, 9, 11, 12, 16, and 45-47 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/GB2016/053390, filed November 2, 2016, which claims priority to GB Patent Application No. GB15193279, filed November 2, 2015.

 Withdrawal of Rejections:

	The rejection of claims 1-6, 9, and 11-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


New Objections/Rejections:

Claim Objections

Applicant is advised that should claim 9 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 9, 11, 12, 16, and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 as amended recites:
A composition comprising Lactobacillus plantarum 2830 deposited at the European Collection of Cell Cultures under Accession Number 13110402 for use in the treatment or prevention of hypertension, wherein the composition further comprises an oligosaccharide prebiotic growth medium which is specific to Lactobacillus plantarum 2830 and is produced by Lactobacillus plantarum 2830 by an enzyme reaction, wherein the enzyme is capable of catalyzing the reverse reaction which produced the oligosaccharide prebiotic growth medium.


This claim is indefinite because as written, it is unclear whether the enzyme that catalyzes an enzyme reaction is included in the composition or not.  Additionally, as the oligosaccharide prebiotic growth medium specific to Lactobacillus plantarum 2830 is produced by the Lactobacillus plantarum 2830, it is unclear if the enzyme is also naturally present (for example, within the organism or the natural digestive tract), or is instead exogenously added.  
	Claims 2-6, 9, 11, 12, 16, and 45-47 are included in this rejection as these claims depend from above-rejected claim 1, and fail to remedy the noted deficiencies. 


Maintenance/Modification of Rejections:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Lactobacillus plantarum 2830 and an oligosaccharide prebiotic growth medium produced by the Lactobacillus plantarum 2830. This judicial exception is not integrated into a practical application because only a composition comprising this microorganism with a growth medium it inherently produces, is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a composition comprising Lactobacillus plantarum 2830 and a growth medium it inherently produces, is claimed.
It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance, published January 2019, is being followed and referred to in this rejection.  
With regard to Step 1, the composition as claimed in claims 1-6, 9, 11, 12, 16, and 45-47 is a composition of matter.  
With regard to Step 2A, prong one, claim 1 encompasses a composition comprising Lactobacillus plantarum 2830 and an oligosaccharide prebiotic growth medium produced by the Lactobacillus plantarum 2830.  While it is noted that an enzymatic reaction produces the growth medium, and the enzyme is capable of catalyzing the reverse reaction, no enzyme is recited as being present in the composition, nor is there any indication that such an enzyme is not itself inherently present.  Thus, claim 1 is generally directed to a composition comprising a microorganism with a growth medium it inherently produces.  It is not indicated in the Specification that the strain as claimed was created in any specific way.  It is noted that Lactobacillus plantarum is a lactic acid bacterium found in fermented foods and in the gastrointestinal tract (see Art of Record: Arasu, Abs.).  Thus it appears that Lactobacillus plantarum 2830 is a natural strain that has been isolated and then included in the composition as claimed.  
The further limitation that the composition provides the result of treating or preventing hypertension is a result that naturally flows from using the composition as claimed.  As such, the composition of claim 1, which includes Lactobacillus plantarum 2830 and an oligosaccharide prebiotic growth medium produced by the Lactobacillus plantarum 2830, is deemed to be a natural product.
With regard to Step 2A, prong two, claim 1 does not recite any elements in addition to the composition comprising the microorganism and an oligosaccharide prebiotic growth medium produced by the Lactobacillus plantarum 2830.  As such, there is no additional element in claim 1 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a composition comprising Lactobacillus plantarum 2830 and its naturally produced media, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 1 does not recite any elements in addition to the composition comprising the microorganism and its naturally produced media.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
With regard to dependent claims 2-6, 9, 11, 12, 16, and 47, it is noted that these claims recite only inherent features or further uses of the composition.  
With regard to dependent claim 3, it is noted that water can be considered a drinkable liquid, where the combination of water and Lactobacillus plantarum 2830 is not deemed to render the composition non-natural.  With regard to dependent claims 9 and 47, as Lactobacillus plantarum is naturally found in the see Art of Record: Arasu, Abs.), and as food which inherently comprises vitamins and minerals is also found in the digestive tract, this limitation is not deemed to render the composition non-natural.  
With regard to dependent claims 45 and 46, it is noted that the encapsulation of the Lactobacillus plantarum 2830 to provide the composition does not alter the natural structure of the Lactobacillus plantarum 2830.  Likewise, concentrating the Lactobacillus plantarum 2830 also does not alter the natural structure.  
It is noted requiring the limitation in claim 46 (not in the alternative), that the Lactobacillus plantarum 2830 is freeze-dried, would overcome this rejection.  
For the forgoing reasons, the composition as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.


Response to Arguments

	Applicant urges that claim 1 as amended overcomes the current rejection, as claims 13-15, which are now included in claim 1, were not previously included in this rejection.  Additionally, ordinary enzymes in L. plantarum would digest lactose, however by altering the reaction conditions, including the substrate and temperature, the enzymes can be induced to catalyze the reverse reaction and generate an oligosaccharide version of lactose.  Applicant urges that these oligosaccharides are not naturally produced by L. plantarum because L. plantarum would not encounter the necessary conditions in its natural environment.
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
see p. 4, statement of the rejection, and p. 7, Para. 1), where it was indicated that these claims recite only inherent features or further uses of the composition. 
With regard to Applicant’s argument that the ordinary enzymes in L. plantarum only produce the oligosaccharides under altered reaction condition including substrate and temperature; it is noted that the claims are directed to a composition, and not to a method of making the composition.  Further, it is noted that there are no limitations present that provide for an altered substrate or altered temperature.  Further, it appears that the noted enzyme that catalyzes the reaction is also inherent to the L. plantarum.  Therefore, as currently claimed, the composition is still not deemed to encompass patent eligible subject matter.
It is noted that including a limitation in claim 1 that the Lactobacillus plantarum 2830 is freeze-dried, would overcome this rejection.  


Conclusion
No claims are allowable.

Art of Record:
Arasu et al., In vitro importance of probiotic Lactobacillus plantarum related to medical field, Saudi Journal of Biological Science, 23, (2016) p. S6-S10 – Previously Presented (Lactobacillus plantarum is a lactic acid bacterium found in fermented foods and in the gastrointestinal tract).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653